Citation Nr: 1616261	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left ankle.

4.  Entitlement to an increased rating in excess of 20 percent for pes planus of the left foot.

5.  Entitlement to an earlier effective date for pes planus of the left foot prior to September 27, 1996.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976, from September 1990 to May 1991, and from January 1995 to July 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The statement of the case considered several additional issues.  In his substantive appeal the Veteran limited his appeal to the issues on the title page.  His representative has listed additional issues.  If the Veteran desires consideration of additional issues from the statement of the case, he and his representative should specifically indicate that at the RO.  The action noted below could then consider the additional issues.  Otherwise the appeal will be limited to these issues.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

These claims were last adjudicated in an April 2013 statement of the case (SOC).  Since that time, additional VA treatment records have been added to the claims file.  

In a March 2016 statement, the Veteran specifically requested review of these records by the Agency of Original Jurisdiction (AOJ) prior to adjudication by the Board.  Therefore, the claims are returned to the AOJ for consideration of those records and to issue a supplemental statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims on appeal with consideration of all additional evidence associated with the claims file since the April 2013 SOC.  (If the Veteran and his representative specifically indicate that additional issues from the SOC should be considered, the readjudication of these issues should include those issues.) If any claim on appeal remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




